STELLAR TECHNOLOGIES, INC.
 

--------------------------------------------------------------------------------



Securities Purchase Agreement

 

--------------------------------------------------------------------------------

 
Units Comprised of
Series B Convertible Preferred Stock and
Warrants
 

--------------------------------------------------------------------------------







CONFIDENTIAL


--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION
 
The Offeree, by accepting the Securities Purchase Agreement and the exhibits
hereto relating to the proposed offering of Units by Stellar Technologies, Inc.
(the “Company”), comprised of shares of its Series B Convertible Preferred Stock
and warrants to acquire shares of its common stock, acknowledges and agrees
that: (i) the offering documents have been furnished to the Offeree on a
confidential basis solely for the purpose of enabling the Offeree to evaluate
the offering; (ii) that the Offeree may not further distribute the offering
documents without the prior written consent of the Company, except to the
Offeree’s legal, financial or other personal advisors, if any, who will use the
offering documents on the Offeree’s behalf solely for purposes of evaluating the
offering; (iii) any reproduction or distribution of the offering documents, in
whole or in part, or the direct or indirect disclosure of the contents of the
offering documents for any other purpose without the prior written consent of
the Company is prohibited; and (iv) the offeree shall be bound by all terms and
conditions specified in the offering documents. 


NOTICE TO OFFEREES
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THIS SECURITIES PURCHASE AGREEMENT AND
THE OTHER OFFERING DOCUMENTS DO NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION
OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION WOULD BE UNLAWFUL.
 
THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM.
 
NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
SECURITIES PURCHASE AGREEMENT OR ANY OF THE OTHER OFFERING DOCUMENTS. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


--------------------------------------------------------------------------------



ADDITIONAL INFORMATION
 
Stellar Technologies, Inc. (the “Company”) files annual, quarterly and current
reports, proxy statements and other information with the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended.
Reports, statements or other information that we file with the SEC are available
to the public at the SEC’s Website at http://www.sec.gov, as well as our Website
at www.stellartechnologies.com. Documents filed with the SEC include, but are
not limited to, the following documents:
 

·       
Currents Reports on Form 8-K dated May 8 and May 19, 2006;

 

·       
Quarterly Report on Form 10-QSB for the fiscal quarter ended March 31, 2006; and

 

·       
Annual Report on Form 10-KSB for the fiscal year ended June 30, 2005.

 
The Company will provide to each person to whom this agreement is sent, upon the
written or oral request of such person, a copy of any or all of the documents
referred to above. You may make such requests at no cost to you by writing or
telephoning us at the following address or number:


Stellar Technologies, Inc.
7935 Airport Pulling Road
Suite 201
Naples, FL 34109
(239) 592-1816


The Company has not authorized anyone to provide you with different information.
You should not assume that the information in this agreement is accurate as of
any date other than the date this agreement is sent to you for review or that
the information filed with the SEC is accurate as of any date other than the
date set forth on the front of the document containing such information.


--------------------------------------------------------------------------------



CONFIDENTIAL


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated _______________,
2006, by and between STELLAR TECHNOLOGIES, INC., a Colorado corporation (the
“Company”), and the purchaser or purchasers identified on the signature page
hereof (“Purchaser”).
 
RECITALS:


WHEREAS, Purchaser desires to purchase and the Company desires to sell units
comprised of shares of Series B Preferred Stock (as defined below) and warrants
to acquire shares of common stock on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:
 
1. The Offering.
 
(a) Private Offering. The securities offered by this Agreement are being offered
by the Company in a private offering (the "Offering") of shares of its Series B
Convertible Preferred Stock, $.001 par value per share (the “Series B Preferred
Stock”), convertible into shares of the Company’s common stock, $.001 par value
per share (the “Common Stock”), and warrants (the “Warrants”) to acquire shares
of Common Stock. The shares of Series B Preferred Stock and Warrants will be
sold in units (the “Units”) comprised of one (1) share of Series B Preferred
Stock and one (1) Warrant. The Company is offering up to 221,000 Units for an
aggregate purchase price of $3,315,000; provided, however, that in the event of
any over-allotments of Units during the offering period, the Company reserves
the right to sell Units for an aggregate purchase price in excess of
$3,315,000 to cover such over-allotments. The Units will be sold on a reasonable
“best efforts” basis at a purchase price of $15.00 per Unit (“Purchase Price”)
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and/or Rule 506 of Regulation D thereunder. The Units are
being offered solely to a limited number of “accredited investors” as that term
is defined in Rule 501(a) of the Securities Act during an offering period that
will commence on June 6, 2006 and terminate at the sole discretion of the
Company.
 
(i) Each share of Series B Preferred Stock may be converted into that number of
shares of Common Stock equal to the original issue price of the Series B
Preferred Stock ($15.00) divided by $0.15 (as same may be adjusted, the
“Conversion Price”). The terms and conditions of the Series B Preferred Stock
are set forth in the Certificate of Designation of Series B Convertible
Preferred Stock attached hereto and made a part hereof as Exhibit A.
 
(ii) Each Warrant is initially exercisable into 50 shares of Common Stock at an
initial exercise price of $0.40 per share. The terms of the Warrant are set
forth in the Form of Warrant, attached hereto and made a part hereof as Exhibit
B. The shares of Series B Preferred Stock, the Warrants and shares of Common
Stock issuable upon conversion of the shares of Series B Preferred Stock or
exercise of the Warrants are hereinafter referred to collectively as the
“Securities.”
 

--------------------------------------------------------------------------------


 
(b) Use of Proceeds. Assuming all 221,000 Units are sold, the net proceeds to
the Company are estimated to be approximately $3,029,800 (after deducting
offering expenses payable by the Company estimated at $20,000 and assuming
payment of the maximum amount of placement agent and finders’ fees of up to
$265,200). The Company intends to use the net proceeds for general working
capital purposes and other general corporate purposes which may include
repayment of indebtedness.
 
(c) Placement Agent and Finders Fees. The Company reserves the right to pay cash
fees to agents, brokers, dealers and finders in connection with the sale of the
Securities in an amount equal to up to eight percent (8%) of the Purchase Price
of such Securities and to issue warrants to such persons to purchase shares of
Common Stock equal to up to eight percent (8%) of the number of shares of Common
Stock issuable upon conversion of the shares of Series B Preferred Stock
included in the Units issued hereunder at an exercise price of $0.40 per share
which terminate three years after the date of issuance.
 
(d) Status of Concurrent Offering. Between May 1 and June 2, 2006, the Company
has sold 79,000 Units for aggregate gross proceeds of $1,185,000 in an offering
to a limited number of accredited investors who are not “US Persons” (the “Reg S
Offering”). The Company intends to offer 221,000 Units in this Offering and the
Reg S Offering until the offerings are terminated.


2. Sale and Purchase of Securities.
 
(a) Sale and Purchase of Securities. Subject to the terms and conditions hereof,
the Company agrees to sell, and Purchaser irrevocably subscribes for and agrees
to purchase, the number of Units set forth on the signature page of this
Agreement at a purchase price of $15.00 per Unit. The aggregate purchase price
for the Units shall be as set forth on the signature page hereto and shall be
payable upon execution hereof by check or wire transfer of immediately available
funds.
 
(b) Subscription Procedure. In order to purchase Units, Purchaser shall deliver
to the Company, at its principal executive office identified below: (i) one
completed and duly executed copy of this Agreement; and (ii) immediately
available funds, or a certified check or bank check in an amount equal to the
Purchase Price. Execution and delivery of this Agreement shall constitute an
irrevocable subscription for that number of Units set forth on the signature
page hereto. The minimum investment that may be made by a Purchaser is $45,000,
although the Company may, in its sole discretion, accept subscriptions for a
lesser amount. Payment for the Securities may be made by wire transfer to:
 
AmSouth Bank
Birmingham, AL
S.W.I.F.T., TID: AMSBUS44
TELEX: 682719
AMSOBHM

2

--------------------------------------------------------------------------------




For Credit to:       


 
Customer Name:
Stellar Technologies, Inc.
 
Customer Address:
7935 Airport Pulling Road
   
Suite 201
   
Naples, FL 34109
   
USA 
 
Customer Account:
0046696598
 
AmSouth Branch:
Vanderbilt



or by check made payable to: Stellar Technologies, Inc., 7935 Airport Pulling
Road, Suite 201, Naples, FL 34109. Receipt by the Company of funds wired, or
deposit and collection by the Company of the check tendered herewith, will not
constitute acceptance of this Agreement by the Company. The Units subscribed for
will not be deemed to be issued to, or owned by, Purchaser until the Company has
executed this Agreement. All funds tendered by Purchaser will be held by the
Company pending acceptance or rejection of this Agreement by the Company and the
closing of Purchaser’s purchase of Units. This Agreement will either be accepted
by the Company, in whole or in part, in its sole discretion, or rejected by the
Company as promptly as practicable. If this Agreement is accepted only in part,
Purchaser agrees to purchase such smaller number of Units as the Company
determines to sell to Purchaser. If this Agreement is rejected for any reason,
including the termination of the Offering by the Company, this Agreement and all
funds tendered herewith will be promptly returned to Purchaser, without interest
or deduction of any kind, and this Agreement will be void and of no further
force or effect.
 
(c) Closing. Subscriptions will be accepted by the Company in its sole
discretion. Upon the Company’s execution of this Agreement, the subscription
evidenced hereby, if not previously rejected by the Company, will, in reliance
upon Purchaser’s representations and warranties contained herein, be accepted,
in whole or in part, by the Company. If Purchaser’s subscription is accepted
only in part, this Agreement will be marked to indicate such fact, and the
Company will return to Purchaser the portion of the funds tendered by Purchaser
representing the unaccepted portion of Purchaser’s subscription, without
interest or deduction of any kind. Upon acceptance of this Agreement in whole or
in part by the Company, the Company will issue certificates evidencing the
Series B Preferred Stock registered in the name of Purchaser, together with a
copy of Purchaser’s executed Agreement countersigned by the Company and a
Warrant (“Warrant Certificate”) executed by the Company.
 
3. Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company as follows:
 
(a) Organization and Qualification.
 
(i) If Purchaser is an entity, Purchaser is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, with the
corporate or other entity power and authority to own and operate its business as
presently conducted, except where the failure to be or have any of the foregoing
would not have a material adverse effect on Purchaser, and Purchaser is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of their activities makes such qualification
necessary, except for such failures to be so qualified or in good standing as
would not have a material adverse effect on it.
 
3

--------------------------------------------------------------------------------


 
(ii) If Purchaser is an entity, the address of its principal place of business
is as set forth on the signature page hereto, and if Purchaser is an individual,
the address of its principal residence is as set forth on the signature page
hereto.
 
(b) Authority; Validity and Effect of Agreement.
 
(i) If Purchaser is an entity, Purchaser has the requisite corporate or other
entity power and authority to execute and deliver this Agreement and perform its
obligations under this Agreement. The execution and delivery of this Agreement
by Purchaser, the performance by Purchaser of its obligations hereunder and all
other necessary corporate or other entity action on the part of Purchaser have
been duly authorized by its board of directors or similar governing body, and no
other corporate or other entity proceedings on the part of Purchaser is
necessary for Purchaser to execute and deliver this Agreement and perform its
obligations hereunder.
 
(ii) This Agreement has been duly and validly authorized, executed and delivered
by Purchaser and, assuming it has been duly and validly executed and delivered
by the Company, constitutes a legal, valid and binding obligation of Purchaser,
in accordance with its terms.
 
(c) No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by Purchaser nor the performance by Purchaser of its
obligations hereunder will: (i) if Purchaser is an entity, conflict with
Purchaser’s articles of incorporation or bylaws, or other similar organizational
documents; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to Purchaser or any of the properties or assets of Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of Purchaser under, or result in the creation or imposition of
any lien upon any properties, assets or business of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.
 
(d) Accredited Investor. Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act. If Purchaser is
an entity, Purchaser was not formed for the specific purpose of acquiring the
Securities, and, if it was, all of Purchaser’s equity owners are “accredited
investors” as defined above.
 
4

--------------------------------------------------------------------------------




(e) No Government Review. Purchaser understands that neither the United States
Securities and Exchange Commission (“SEC”) nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Securities or passed upon or endorsed the merits of
the Securities, this Agreement or the Warrant Certificate (collectively, the
“Offering Documents”), or confirmed the accuracy of, determined the adequacy of,
or reviewed this Agreement or the Warrant Certificate.
 
(f) Investment Intent. The Securities are being acquired for the Purchaser’s own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that Purchaser does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or third
person with respect to any of the Securities.
 
(g) Restrictions on Transfer. Purchaser understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchaser shall furnish the Company with an opinion of counsel stating
that the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company. Purchaser acknowledges that it is able to bear the
economic risks of an investment in the Securities for an indefinite period of
time, and that its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth.
 
(h) Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Securities, and Purchaser has made such investigations
in connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment. In making its decision to acquire the
Securities, Purchaser has not relied upon any information other than information
provided to Purchaser by the Company or its representatives and contained herein
and in the other Offering Documents.
 
(i) Access to Information. Purchaser acknowledges that it has had access to and
has reviewed all documents and records relating to the Company, including, but
not limited to, the Company’s Quarterly Report on Form 10-QSB for the fiscal
quarter ended March 31, 2005 and the Company’s Annual Report on Form 10-KSB for
the fiscal year ended June 30, 2005, that it has deemed necessary in order to
make an informed investment decision with respect to an investment in the
Securities; that it has had the opportunity to ask representatives of the
Company certain questions and request certain additional information regarding
the terms and conditions of such investment and the finances, operations,
business and prospects of the Company and has had any and all such questions and
requests answered to its satisfaction; and that it understands the risks and
other considerations relating to such investment.
 
5

--------------------------------------------------------------------------------


 
(j) Reliance on Representations. Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities. Purchaser represents and warrants to the Company that any
information that Purchaser has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company's issuance
of the Securities. Within five (5) days after receipt of a request from the
Company, Purchaser will provide such information and deliver such documents as
may reasonably be necessary to comply with any and all laws and regulations to
which the Company is subject.
 
(k) No General Solicitation. Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.
 
(l) Placement and Finder’s Fees. No agent, broker, investment banker, finder,
financial advisor or other person acting on behalf of Purchaser or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.
 
(m) Investment Risks. Purchaser understands that purchasing Securities in the
Offering will subject Purchaser to certain risks, including, but not limited to,
those set forth under the caption “Risk Factors” and elsewhere in the Company’s
Annual Report on Form 10-KSB and other periodic reports filed with the SEC, as
well as each of the following:
 
(i) The offering price of the Securities offered hereby has been determined
solely by the Company and does not necessarily bear any relationship to the
value of the Company’s assets, current or potential earnings of the Company, or
any other recognized criteria used for measuring value, and therefore, there can
be no assurance that the offering price of the Units is representative of the
actual value of the underlying Securities.
 
(ii) The Company has experienced net losses in each fiscal quarter since its
inception and expects to continue to incur significant net losses for the
foreseeable future. While the Company is unable to predict accurately its future
operating expenses, it currently expects these expenses to increase
substantially as it implements its business plan.
 
6

--------------------------------------------------------------------------------


 
(iii) In order to fund its future operations, attract and retain employees,
consultants and other service providers, and satisfy other obligations, the
Company may be required to issue additional shares of Common Stock, securities
exercisable or convertible into shares of Common Stock, or debt. Such securities
may be issued for a purchase price consisting of cash, services or other
consideration that may be materially different than the purchase price of the
Units. The issuance of any such securities may result in substantial dilution to
the relative ownership interests of the Company’s existing shareholders and
substantial reduction in net book value per share. Additional equity securities
may have rights, preferences and privileges senior to those of the holders of
Common Stock, and any debt financing may involve restrictive covenants that may
limit the Company’s operating flexibility.
 
(iv) The Company has provided herein that it intends to use most of the net
proceeds from the Offering for general working capital purposes and other
general corporate purposes which may include repayment of indebtedness. Thus,
Purchaser is making its investment in the Securities based in part upon very
limited information regarding the specific uses to which the net proceeds will
be applied.
 
(v) An investment in the Securities may involve certain material legal,
accounting and federal and state tax consequences. Purchaser should consult with
its legal counsel, accountant and/or business adviser as to the legal,
accounting, tax and related matters accompanying such an investment.
 
(vi) Funds received in payment for the Units will be released to the Company
upon its execution of this Agreement. The Company is not required to raise any
minimum amount of proceeds prior to obtaining such funds. Because there is no
minimum amount of Units the Company must sell before accepting funds in the
Offering, investors participating in the Offering will not be assured that the
Company will have sufficient funds to execute its business plan, satisfy
expected expenditures, repay indebtedness as it becomes due, and support
operations over the next 12 months and will bear the risk that the Company will
be unable to secure the funds necessary to meet its current and anticipated
financial obligations.


(n) Exclusive Offering Documents. In making its decision to purchase the
Securities hereunder, Purchaser has not relied on any representations,
warranties or information other than those set forth in this Agreement which
Purchaser has independently investigated and verified to its satisfaction and
neither the Company nor any person acting on its behalf has made any
representation or warranty regarding the Company or the Securities except as set
forth herein.
 
(o) Legends. The certificates and agreements evidencing the Securities shall
have endorsed thereon the following legend (and appropriate notations thereof
will be made in the Company's stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Securities:
 
7

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.
 
4. Representations and Warranties of the Company. The Company represents and
warrants to Purchaser as follows:
 
(a) Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a material adverse effect on the Company. The
Company is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on the Company.
 
(b) Authority; Validity and Effect of Agreement.
 
(i) The Company has the requisite corporate power and authority to execute and
deliver this Agreement, perform its obligations under this Agreement, and
conduct the Offering. The execution and delivery of this Agreement by the
Company, the performance by the Company of its obligations hereunder, the
Offering and all other necessary corporate action on the part of the Company
have been duly authorized by its board of directors, and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or the Offering. This Agreement has been duly and validly executed and delivered
by the Company and, assuming that it has been duly authorized, executed and
delivered by Purchaser, constitutes a legal, valid and binding obligation of the
Company, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(ii) The Securities have been duly authorized and will be free and clear of all
liens, charges, restrictions, claims and encumbrances imposed by or through the
Company. The shares of Common Stock issuable upon conversion of the Series B
Preferred Stock or exercise of the Warrants when issued and paid for in
accordance with the Series B Preferred Stock or Warrants, as applicable, will be
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock with no personal liability resulting solely from the ownership of such
shares and will be free and clear of all liens, charges, restrictions, claims
and in encumbrances imposed by or through the Company.
 
8

--------------------------------------------------------------------------------


 
(c) No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by the Company nor the performance by the Company of
its obligations hereunder will: (i) conflict with the Company’s certificate of
incorporation or bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the Company or any of the properties or assets of the
Company; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of the Company, or result in the creation or
imposition of any lien upon any properties, assets or business of the Company
under, any material contract or any order, judgment or decree to which the
Company is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.
 
(d) Placement and Finder’s Fees. Except as provided in Section 1(c), neither the
Company nor any of its respective officers, directors, employees or managers,
has employed any broker, dealer, finder, advisor or consultant, or incurred any
liability for any investment banking fees, brokerage fees, commissions or
finders’ fees, advisory fees or consulting fees in connection with the Offering
for which the Company has or could have any liability.
 
5. Indemnification. Purchaser agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys' fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations or warranties made by Purchaser herein, and Purchaser
agrees that in the event of any breach of any representations or warranties made
by Purchaser herein, the Company may, at its option, forthwith rescind the sale
of the Units to Purchaser.
 
6. Registration Rights. The Company covenants and agrees as follows:
 
6.1 For the purpose of this Section 6, the following definitions shall apply:
 
(a) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time.
 
(b) “Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, joint venture, business trust,
cooperative, association or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane or incompetent person, a
quasi-governmental entity, a government or any agency, authority, political
subdivision or other instrumentality thereof, or any other entity.
 
9

--------------------------------------------------------------------------------


 
(c) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or order of effectiveness of such
registration statement or document by the SEC.
 
(d) “Registration Statement” shall mean any registration statement of the
Company filed with the SEC pursuant to the provisions of Section 6.2 of this
Agreement, which covers the resale of the Restricted Stock on an appropriate
form then permitted by the SEC to be used for such registration and the sales
contemplated to be made thereby under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including any pre- and post- effective amendments
thereto, in each case including the prospectus contained therein, all exhibits
thereto and all materials incorporated by reference therein.
 
(e) “Restricted Stock” shall mean (i) the shares of Common Stock issuable upon
conversion of the Series B Preferred Stock; (ii) the shares of Common Stock
issuable upon exercise of the Warrants; and (iii) any additional shares of
Common Stock of the Company issued or issuable after the date hereof in respect
of any of the foregoing securities, by way of a stock dividend or stock split;
provided that as to any particular shares of Restricted Stock, such securities
shall cease to constitute Restricted Stock when (x) a Registration Statement
with respect to the sale of such securities shall have become effective under
the Securities Act and such securities shall have been disposed of thereunder,
(y) such securities are permitted to be transferred pursuant to Rule 144(k) (or
any successor provision to such rule) under the Securities Act or (z) such
securities are otherwise freely transferable to the public without further
registration under the Securities Act.
 
(f) “Selling Stockholders” shall mean Purchaser and any other purchaser of Units
in the Offering, and their respective successors and assigns.
 
6.2. Registration of the Securities.
 
(a) The Company shall notify all Selling Stockholders in writing at least ten
(10) days prior to the filing of any registration statement under the Securities
Act for the purpose of registering securities of the Company, excluding
registration statements on SEC Forms S-4, S-8 or any similar or successor forms,
and will afford each such Selling Stockholder an opportunity to include in such
registration statement all or part of such Restricted Stock held by such Selling
Stockholder. Each Selling Stockholder desiring to include in any such
registration statement all or any part of the Restricted Stock held by it shall,
within five (5) days after the above-described notice from the Company, so
notify the Company in writing. Such notice shall state the intended method of
disposition of the Restricted Stock by such Selling Stockholder. If a Selling
Stockholder decides not to include all of its Restricted Stock in any
registration statement thereafter filed by the Company, such Selling Stockholder
shall nevertheless continue to have the right to include any Restricted Stock in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein. The Company may, without the consent of the
Selling Stockholders, withdraw such registration statement prior to its becoming
effective if the proposal to register the securities proposed to be registered
thereby is abandoned.
 
10

--------------------------------------------------------------------------------


 
(b)  In the event that any registration pursuant to Section 6.2(a) shall be, in
whole or in part, an underwritten public offering of Common Stock on behalf of
the Company, all Purchasers proposing to distribute their Restricted Stock
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. If the managing underwriter thereof advises the
Company in writing that in its opinion the number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such registration (i) first, the securities the Company
proposes to sell, and (ii) second, the Restricted Stock and any other
registrable securities eligible and requested to be included in such
registration to the extent that the number of shares to be registered under this
clause (ii) will not, in the opinion of the managing underwriter, adversely
affect the offering of the securities pursuant to clause (i). In such a case,
shares shall be registered pro rata among the holders of such Restricted Stock
and registrable securities on the basis of the number of shares eligible for
registration that are owned by all such holders and requested to be included in
such registration.
 
(c) Notwithstanding anything to the contrary contained herein, the Company's
obligation in Sections 6.2(a) and 6.2(b) above shall extend only to the
inclusion of the Restricted Stock in a Registration Statement. The Company shall
have no obligation to assure the terms and conditions of distribution, to obtain
a commitment from an underwriter relative to the sale of the Restricted Stock or
to otherwise assume any responsibility for the manner, price or terms of the
distribution of the Restricted Stock.
 
(d) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 6.2 prior to the effectiveness of such
registration without thereby incurring liability to the holders of the
Restricted Stock, regardless of whether any holder has elected to include
securities in such registration. The Registration Expenses (as defined in
Section 6.5) of such withdrawn registration shall be borne by the Company in
accordance with Section 6.4 hereof.
 
6.3. Registration Procedures. Whenever it is obligated to register any
Restricted Stock pursuant to this Agreement, the Company shall:
 
(a) prepare and file with the SEC a Registration Statement with respect to the
Restricted Stock in the manner set forth in Section 6.2 hereof and use its
reasonable best efforts to cause such Registration Statement to become effective
as promptly as possible and to remain effective until the earlier of: (i) the
sale of all shares of Restricted Stock covered thereby, (ii) the availability
under Rule 144 for the Selling Stockholder to freely resell without restriction
all Restricted Stock covered thereby, or (iii) two (2) years from the date of
this Agreement;
 
(b) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the period specified in Section 6.3(a) above and to
comply with the provisions of the Act with respect to the disposition of all
Restricted Stock covered by such Registration Statement in accordance with the
intended method of disposition set forth in such Registration Statement for such
period;
 
11

--------------------------------------------------------------------------------


 
(c) furnish to the Selling Stockholders such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such person may reasonably request in order to
facilitate the public sale or other disposition of the Restricted Stock covered
by such Registration Statement;
 
(d) use its reasonable best efforts to register or qualify the Restricted Stock
covered by such Registration Statement under the state securities laws of such
jurisdictions as any Selling Stockholder shall reasonably request; provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to general service of process in any
such jurisdiction;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Purchaser participating in
such underwriting shall also enter into and perform its obligations under such
an agreement, as described in Section 6.2(b);
 
(f) immediately notify each Selling Stockholder at any time when a prospectus
relating thereto is required to be delivered under the Act, of the happening of
any event as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required or necessary to be stated therein in
order to make the statements contained therein not misleading in light of the
circumstances under which they were made. The Company will use reasonable
efforts to amend or supplement such prospectus in order to cause such prospectus
not to include any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;
 
(g) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statements as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement;
 
(h) use its reasonable best efforts to list the Restricted Stock covered by such
Registration Statement on each exchange or automated quotation system on which
similar securities issued by the Company are then listed (with the listing
application being made at the time of the filing of such Registration Statement
or as soon thereafter as is reasonably practicable);
 
(i) notify each Selling Stockholder of any threat by the SEC or state securities
commission to undertake a stop order with respect to sales under the
Registration Statement; and
 
12

--------------------------------------------------------------------------------


 
(j) cooperate in the timely removal of any restrictive legends from the shares
of Restricted Stock in connection with the resale of such shares covered by an
effective Registration Statement.
 
6.4. Delay of Registration.  No Selling Stockholder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 6.
 
6.5 Expenses.
 
(a) For the purposes of this Section 6.5, the term “Registration Expenses” shall
mean: all expenses incurred by the Company in complying with Section 6.2 of this
Agreement, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees under state securities laws, fees of the
National Association of Securities Dealers, Inc. (“NASD”), fees and expenses of
listing shares of Restricted Stock on any securities exchange or automated
quotation system on which the Company's shares are listed and fees of transfer
agents and registrars. The term “Selling Expenses” shall mean: all underwriting
discounts and selling commissions applicable to the sale of Restricted Stock and
all accountable or non-accountable expenses paid to any underwriter in respect
of such sale.
 
(b) Except as otherwise provided herein, the Company will pay all Registration
Expenses in connection with the Registration Statements filed pursuant to
Section 6.2 of this Agreement. All Selling Expenses in connection with any
Registration Statements filed pursuant to Section 6.2 of this Agreement shall be
borne by the Selling Stockholders pro rata on the basis of the number of shares
registered by each Selling Stockholder whose shares of Restricted Stock are
covered by such Registration Statement, or by such persons other than the
Company (except to the extent the Company may be a seller) as they may agree.
 
6.6. Obligations of the Selling Stockholders.
 
(a) In connection with each registration hereunder, each Selling Stockholder
will furnish to the Company in writing such information with respect to it and
the securities held by it and the proposed distribution by it, as shall be
reasonably requested by the Company in order to assure compliance with
applicable federal and state securities laws as a condition precedent to
including the Selling Stockholder's Restricted Stock in the Registration
Statement. Each Selling Stockholder shall also promptly notify the Company of
any changes in such information included in the Registration Statement or
prospectus as a result of which there is an untrue statement of material fact or
an omission to state any material fact required or necessary to be stated
therein in order to make the statements contained therein not misleading in
light of the circumstances under which they were made.
 
(b) In connection with the filing of the Registration Statement, each Selling
Stockholder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with such
Registration Statement or prospectus.
 

13

--------------------------------------------------------------------------------


 
(c) In connection with each registration pursuant to this Agreement, each
Selling Stockholder agrees that it will not effect sales of any Restricted Stock
until notified by the Company of the effectiveness of the Registration
Statement, and thereafter will suspend such sales after receipt of telegraphic
or written notice from the Company to suspend sales to permit the Company to
correct or update a Registration Statement or prospectus. At the end of any
period during which the Company is obligated to keep a Registration Statement
current, each Selling Stockholder shall discontinue sales of Restricted Stock
pursuant to such Registration Statement upon receipt of notice from the Company
of its intention to remove from registration the Restricted Stock covered by
such Registration Statement that remains unsold, and each Selling Stockholder
shall notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.
 
6.7. Information Blackout and Holdbacks.
 
(a) At any time when a Registration Statement effected pursuant to Section 6.2
is effective, upon written notice from the Company to Purchaser that the Company
has determined in good faith that the sale of Restricted Stock pursuant to the
Registration Statement would require disclosure of non-public material
information, Purchaser shall suspend sales of Restricted Stock pursuant to such
Registration Statement until such time as the Company notifies Purchaser that
such material information has been disclosed to the public or has ceased to be
material, or that sales pursuant to such Registration Statement may otherwise be
resumed.
 
(b) Notwithstanding any other provision of this Agreement, Purchaser shall not
effect any public sale or distribution (including sales pursuant to Rule 144
under the Securities Act), if and when available, of equity securities of the
Company, or any securities convertible into or exchangeable or exercisable for
such securities, during the thirty (30) days prior to the commencement of any
primary offering to be undertaken by the Company of shares of its unissued
Common Stock (“Primary Offering”), which may also include other securities, and
ending one hundred twenty (120) days after completion of any such Primary
Offering, unless the Company, in the case of a non-underwritten Primary
Offering, or the managing underwriter, in the case of an underwritten Primary
Offering, otherwise agree.
 
14

--------------------------------------------------------------------------------



6.8. Indemnification.
 
(a) The Company agrees to indemnify, to the extent permitted by law, each
Selling Stockholder, such Selling Stockholder’s respective partners, officers,
directors, underwriters and each Person who controls any Selling Stockholder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses caused by (i) any untrue statement of or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment or supplement thereto, (ii) any
omission of or alleged omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such Registration Statement
(“Violations”); provided, however, that the indemnity agreement contained in
this Section 6.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in for any loss, claim, damage, liability or
action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with information furnished to the
Company by such Selling Stockholder, partner, officer, director, underwriter or
controlling person of such Selling Stockholder.
 
(b) To the extent permitted by law, each Selling Stockholder shall indemnify and
hold harmless the Company, each of its directors, its officers and each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Selling Stockholder selling securities under such
registration statement or any of such other Selling Stockholder’s partners,
directors or officers or any person who controls such Selling Stockholder,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter or
other such Selling Stockholder, or partner, director, officer or controlling
person of such other Selling Stockholder, may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs (i) in reliance upon and in conformity with
information furnished by such Selling Stockholder to the Company, (ii) as a
result of any failure to deliver a copy of the prospectus relating to such
Registration Statement, or (iii) as a result of any disposition of the
Restricted Stock in a manner that fails to comply with the permitted methods of
distribution identified within the Registration Statement.
 
(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person's right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party), and (ii) unless in such
indemnified party's reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.
 
15

--------------------------------------------------------------------------------


 
(d) If the indemnification provided for in this Section 6.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the violation(s) described in Section 6.8(a) that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Selling Stockholder hereunder exceed the net proceeds from the offering received
by such Selling Stockholder.
 
(e) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities. The Company also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event the Company's indemnification
is unavailable for any reason. 
 
7. Confidentiality. Purchaser acknowledges and agrees that:
 
(a) All of the information contained herein is of a confidential nature and may
be regarded as material non-public information under Regulation FD of the
Securities Act.
 
(b) This Agreement has been furnished to Purchaser by the Company for the sole
purpose of enabling Purchaser to consider and evaluate an investment in the
Company, and will be kept confidential by Purchaser and not used for any other
purpose.
 
(c) The existence of this Agreement and the information contained herein shall
not, without the prior written consent of the Company, be disclosed by Purchaser
to any person or entity, other than Purchaser’s personal financial and legal
advisors for the sole purpose of evaluating an investment in the Company, and
Purchaser will not, directly or indirectly, disclose or permit Purchaser’s
personal financial and legal advisors to disclose, any of such information
without the prior written consent of the Company.
 
16

--------------------------------------------------------------------------------


 
(d) Purchaser shall make its representatives aware of the terms of this section
and to be responsible for any breach of this Agreement by such representatives.
 
(e) Purchaser shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of this
Agreement and the other Offering Documents.
 
(f) If Purchaser decides to not pursue further investigation of the Company or
to not participate in the Offering, Purchaser will promptly return this
Agreement, the other Offering Documents and any accompanying documentation to
the Company.
 
8. Non-Public Information. Purchaser acknowledges that information concerning
the matters that are the subject matter of this Agreement may constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person.
 
9. Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereto, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
10. Amendment and Modification. This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought.
 
11. Extensions and Waivers. At any time prior to the Closing, the parties hereto
entitled to the benefits of a term or provision may (a) extend the time for the
performance of any of the obligations or other acts of the parties hereto, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any obligation, covenant, agreement or condition contained
herein. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the party against whom enforcement of any such extension or waiver is
sought. No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed to be a waiver of,
or acquiescence in, any breach of any representation, warranty, covenant or
agreement.
 
17

--------------------------------------------------------------------------------


 
12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto. Except as provided in Sections 5 and 6, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
 
13. Survival of Representations, Warranties and Covenants. The representations
and warranties contained herein shall survive the Closing and shall thereupon
terminate two years from the Closing, except that the representations contained
in Sections 3(a), 3(b), 4(a), and 4(b) shall survive indefinitely. All covenants
and agreements contained herein which by their terms contemplate actions
following the Closing shall survive the Closing and remain in full force and
effect in accordance with their terms. All other covenants and agreements
contained herein shall not survive the Closing and shall thereupon terminate.
 
14. Headings; Definitions. The Section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms
 
15. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held to be invalid or unenforceable to any
extent, the remainder of this Agreement shall remain in full force and effect
and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.
 
16. Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below:
 
If to the Company:
 
Stellar Technologies, Inc.
7935 Airport Pulling Road
Suite 201
Naples, FL 34109
Attention: Chief Executive Officer


with a copy to:
 
Fox Rothschild LLP
997 Lenox Drive, Building 3
Lawrenceville, NJ 08648
Attention: Vincent A. Vietti, Esquire

18

--------------------------------------------------------------------------------


 
If to Purchaser:
 
To that address indicated on the signature page hereof.
 
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Colorado shall apply to the internal corporate governance of the Company.
 
18. Arbitration. If a dispute arises as to the interpretation of this Agreement,
it shall be decided in an arbitration proceeding conforming to the Rules of the
American Arbitration Association applicable to commercial arbitration then in
effect at the time of the dispute. The arbitration shall take place in Miami,
Florida. The decision of the arbitrators shall be conclusively binding upon the
parties and final, and such decision shall be enforceable as a judgment in any
court of competent jurisdiction. The parties shall share equally the costs of
the arbitration.
 
19. Counterparts. This Agreement may be executed and delivered by facsimile in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.


[Signature page follows]
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 

     
PURCHASER
         
Date:
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

By:
         

--------------------------------------------------------------------------------

       
Name:
       
Title:
       
Address:
 

--------------------------------------------------------------------------------

       
 

--------------------------------------------------------------------------------

       
 

--------------------------------------------------------------------------------

                 
Social Security
or Tax ID No.:
           

--------------------------------------------------------------------------------

               
Number of Units Purchased:
 

--------------------------------------------------------------------------------

               
Purchase Price
     
@ $15.00 per Unit: $
 

--------------------------------------------------------------------------------

                         
STELLAR TECHNOLOGIES, INC.
                   
Date:
   
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:
Title:

 
20

--------------------------------------------------------------------------------


Exhibit A


Form of
Certificate of Designation
of
Series B Convertible Preferred Stock
of
Stellar Technologies, Inc.


Pursuant to Section 7-106-102 of the
Colorado Business Corporation Act
 

--------------------------------------------------------------------------------



Stellar Technologies, Inc., a Colorado corporation (the "Corporation"), does
hereby certify that, pursuant to the authority contained in its Articles of
Incorporation, as amended, and in accordance with the provisions of Section
7-106-102 of the Colorado Business Corporation Act, the Corporation’s Board of
Directors has duly adopted the following resolutions creating a series of
Preferred Stock designated as Series B Convertible Preferred Stock:


RESOLVED, that the Corporation hereby designates and creates a series of the
authorized Preferred Stock of the Corporation, designated as Series B
Convertible Preferred Stock, as follows:


FIRST: that, of the 10,000,000 shares of Preferred Stock, par value $0.001 per
share, authorized to be issued by the Corporation, 400,000 shares are hereby
designated as "Series B Convertible Preferred Stock." The rights, preference,
privileges and restrictions granted to and imposed upon the Series B Convertible
Preferred Stock are as set forth below:
 
1. Definitions.  For purposes of this resolution, the following definitions
shall apply:


(a) "Board" shall mean the Board of Directors of the Corporation.


(b) "Common Stock" shall mean the Common Stock, $0.001 par value per share, of
the Corporation.


(c) “Conversion Price” shall mean $0.15 per share, as adjusted.  


(d) "Original Issue Price" shall mean $15.00 per share for the Series B
Preferred Stock.


(e)  "Series B Preferred Stock" shall mean the Series B Preferred Convertible
Stock, $0.001 par value per share, of the Corporation.


--------------------------------------------------------------------------------


 
2. Dividends and Distributions.
 
(a) The holders of the then outstanding shares of Series B Preferred Stock shall
be entitled to receive, in preference to the holders of Junior Securities (as
defined in Section 2(d) below), cumulative dividends (the “Series B
Payment-in-Kind Dividends”) when and as if they may be declared by the Board out
of funds legally available therefore, at a per share equal to eight percent (8%)
per annum of the Original Issue Price (based on a 365 day year). The Series B
Payment-in-Kind Dividends shall accrue on the Series B Preferred Stock
commencing on the date of original issuance thereof.
 
(b) All Series B Payment-in-Kind Dividends shall be cumulative, whether or not
earned or declared and whether or not there are profits, surplus or other funds
of the Corporation legally available for the payment of dividends. All Series B
Payment-in-Kind Dividends payable by the Corporation on the Series B Preferred
Stock pursuant to this Section 2 shall be paid in shares of Common Stock valued
for this purpose in accordance with the formula set forth in Section 2(c) below.
In conjunction with the payment of any Series B Payment-in-Kind Dividend, the
Corporation shall promptly issue and deliver to the holders of the shares of
Series B Preferred Stock, a certificate or certificates for the number of
additional shares of Common Stock to be so issued. Any shares of Common Stock
issued to the holders of Series B Preferred Stock on account of any Series B
Payment-in-Kind Dividend shall be deemed to be issued on the Dividend Payment
Date (as defined in Section 2(c) below). All numbers relating to the calculation
of dividends pursuant to this Section 2 shall be subject to appropriate
adjustment whenever there shall occur a stock split, combination,
reclassification or other similar event involving or affecting a change in the
Corporation’s capital structure to provide to the holders of shares of Series B
Preferred Stock the same economic return with respect to Series B
Payment-in-Kind Dividends as they would have received in the absence of such
event.
 
(c) If the Corporation declares Series B Payment-in-Kind Dividends to the
holders of shares of Series B Preferred Stock, such payment shall be equal to
the number of shares of Common Stock that the dividend payment would purchase
for a purchase price equal to average daily Closing Price (as defined in Section
2(e) below) for the five (5) consecutive Trading Days (as defined in Section
2(e) below) immediately preceding the date on which such Series B
Payment-in-Kind Dividends are to be paid (each, a “Dividend Payment Date”), and
the Corporation shall pay such dividend, including all shares (and any cash
adjustment), within three (3) business days of the Dividend Payment Date for
which such payment in shares of Common Stock applies. In lieu of any fractional
share of Common Stock which would otherwise be issued in payment of a dividend
on a Dividend Payment Date, the Corporation shall pay a cash adjustment in
respect of such fractional interest in an amount in cash (computed to the
nearest cent) equal to the Closing Price multiplied by the fractional interest
to the nearest 1/100th of a percent that otherwise would have been issued in
payment of such dividend. On each Dividend Payment Date, all dividends that
shall have accrued on each share of Series B Convertible Preferred Stock
outstanding on such Dividend Payment Date shall accumulate and be deemed to
become "due" whether or not there shall be funds legally available for payment
thereof. Dividends paid on shares of Series B Convertible Preferred Stock in an
amount less than the total amount of such dividends at the time accumulated and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding.

2

--------------------------------------------------------------------------------


 
 
(d) Unless full cumulative dividends on the Series B Convertible Preferred Stock
have been paid, or declared and sums set aside for the payment thereof,
dividends, other than in Common Stock or other securities of a class or series
of stock of the Corporation the terms of which do not expressly provide that it
ranks senior to or on a parity with the Series B Convertible Preferred Stock as
to dividend distributions and distributions upon the liquidation, winding-up and
dissolution of the Corporation (collectively, “Junior Securities”), may not be
paid, or declared and sums set aside for payment thereof, and other
distributions may not be made upon the Common Stock or other Junior Securities.
 
(e) “Closing Price” for any day, means: (i) the last reported sales price
regular way of the Common Stock on such day on the principal securities exchange
on which the Common Stock is then listed or admitted to trading or on Nasdaq, as
applicable, (ii) if no sale takes place on such day on any such securities
exchange or system, the average of the closing bid and asked prices, regular
way, on such day for the Common Stock as officially quoted on any such
securities exchange or system, (iii) if on such day such shares of Common Stock
are not then listed or admitted to trading on any securities exchange or system,
the last reported sale price, regular way, on such day for the Common Stock in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any other successor organization, (iv) if no sale takes
place on such day, the average of the high and low bid price of the Common Stock
on such day in the domestic over-the-counter market as reported by the National
Quotation Bureau, Incorporated, or any other successor organization, or (v) if
no bid and asked prices are reported for the Common Stock by the National
Quotation Bureau, Incorporated or any other successor organization for such day,
the average of the high and low bid and asked price of any of the market makers
for the Common Stock as reported in the “pink sheets” by the Pink Sheets LLC. If
at any time such shares of Common Stock are not listed on any domestic exchange
or quoted in the NASDAQ System or the domestic over-the-counter market or
reported in the "pink sheets," the Closing Price shall be the fair market value
thereof determined by the Board of Directors of the Corporation in good faith.
“Trading Day” means a day on which the securities exchange, association, or
quotation system on which shares of Common Stock are listed for trading shall be
open for business or, if the shares of Common Stock shall not be listed on such
exchange, association, or quotation system for such day, a day with respect to
which trades in the United States domestic over-the-counter market shall be
reported. Any reference to "distribution" contained in this Section 2 shall not
be deemed to include any distribution made in connection with any liquidation,
winding-up or dissolution of the Corporation, as to which Section 3 shall apply.
 
3. Liquidation Rights. In the event of any liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, the funds and assets of
the Corporation that may be legally distributed to the Corporation's
stockholders (the "Available Funds and Assets"), shall be distributed to
stockholders in the following manner:
 
(a) Liquidation Preference. Subject to the rights of holders of any series of
preferred stock which by its terms is senior to the Series B Preferred Stock
with respect to liquidation, the holders of each share of Series B Preferred
Stock then outstanding shall be entitled to be paid, out of the Available Funds
and Assets, and prior and in preference to any payment or distribution (or any
setting apart of any payment or distribution) of any Available Funds and Assets
on any Junior Securities, an amount per share equal to the Original Issue Price
of the Series B Preferred Stock plus all accrued but unpaid dividends; provided,
however, that in the event that the Available Funds and Assets are insufficient
to permit each holder of Series B Preferred Stock to receive an amount per share
equal to the Original Issue Price of the Series B Preferred Stock, then, and in
that event, the amount so distributable shall be distributed among the holders
of the Series B Preferred Stock, pro rata, based on the number of shares of
Series B Preferred Stock held by each; and further, provided, that any such
payments or distributions shall be made on parity with any payments or
distributions made to the holders of any other series of preferred stock which
by its terms is pari passu with the Series B Preferred Stock.

3

--------------------------------------------------------------------------------




(b) Non-Cash Consideration. If any assets of the Corporation distributed to
stockholders in connection with any liquidation, dissolution, or winding up of
the Corporation are other than cash, then the value of such assets shall be
their fair market value as reasonably determined by the Board in good faith,
except that any securities to be distributed to stockholders in a liquidation,
dissolution, or winding up of the Corporation shall be valued as follows:


(1) The method of valuation of securities not subject to investment letter or
other similar restrictions on free marketability shall be as follows:


(i) if the securities are then traded on a national securities exchange or the
NASDAQ National Market System (or a similar national quotation system), then the
value shall be deemed to be the average of the closing prices of the securities
on such exchange or system over the 30-day period ending three (3) days prior to
the distribution;


(ii)  if actively traded over-the-counter, then the value shall be deemed to be
the average of the closing bid prices over the 30-day period ending three (3)
days prior to the closing of such merger, consolidation or sale; and


(iii) if there is no active public market, then the value shall be the fair
market value thereof, as determined in good faith by the Board.


(2) The method of valuation of securities subject to investment letter or other
restrictions on free marketability shall be to make an appropriate discount from
the market value determined as above in Section 3(b)(1)(i), (ii) or (iii) to
reflect the approximate fair market value thereof, as reasonably determined in
good faith by the Board.
 
4. Voting Rights. Each holder of Series B Preferred Stock shall be entitled to
vote together with the Common Stock and all other series and classes of stock
permitted to vote with the Common Stock on all matters submitted to a vote of
the holders of the Common Stock (including election of directors) in accordance
with the provisions of this Section 4, except with respect to matters in respect
of which one or more other classes of Preferred Stock or Common Stock is
entitled to vote as a separate class under the Colorado Business Corporation Act
or the provisions of this Certificate. Each holder of Series B Preferred Stock
shall be entitled to notice of any stockholders’ meeting in accordance with the
bylaws of the Corporation at the same time and in the same manner as notice is
given to all other stockholders entitled to vote at such meetings. For each vote
in which holders of Series B Preferred Stock are entitled to participate, the
holder of each share of Series B Preferred Stock shall be entitled to that
number of votes per share to which such holder would have been entitled had such
share of Series B Preferred Stock then been converted into shares of Common
Stock pursuant to the provisions of Section 5 hereof, at the record date for the
determination of those holders entitled to vote on such matters or, if no such
record date is established, at the date such vote is taken or any written
consent of stockholders is solicited.

4

--------------------------------------------------------------------------------


 
 
5. Conversion.
 
(a) Subject to the provisions of this Section 5, each share of Series B
Preferred Stock shall be convertible into that number of fully paid and
nonassessable shares of Common Stock determined by dividing the Original Issue
Price by the Conversion Price in effect on the date of the conversion.


(b) The Conversion Price and the number of shares of stock or other securities
or property into which the Series B Preferred Stock is convertible are subject
to adjustment from time to time as follows:
 
(1) Reorganization, Merger or Sale of Assets. If at any time while the Series B
Preferred Stock is outstanding there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation with or into another
corporation in which the Corporation is not the surviving entity, or a reverse
triangular merger in which the Corporation is the surviving entity but the
shares of the Corporation’s capital stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, or (iii) a sale or transfer of the
Corporation’s properties and assets as, or substantially as, an entirety to any
other person, then, as a part of such reorganization, merger, consolidation,
sale or transfer, lawful provision shall be made so that a holder of Series B
Preferred Stock shall thereafter be entitled to receive upon conversion of the
Series B Preferred Stock the number of shares of stock or other securities or
property of the successor corporation resulting from such reorganization,
merger, consolidation, sale or transfer that a holder of the shares deliverable
upon conversion of the Series B Preferred Stock would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if the
Series B Preferred Stock had been converted immediately before such
reorganization, merger, consolidation, sale or transfer, all subject to further
adjustment as provided in this Section 5. The foregoing provisions of this
Section 5(b)(1) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation that are at the time receivable upon the conversion of the
Series B Preferred Stock. If the per-share consideration payable to the
Corporation for shares in connection with any such transaction is in a form
other than cash or marketable securities, then the value of such consideration
shall be determined in good faith by the Board. In all events, appropriate
adjustment (as determined in good faith by the Board) shall be made in the
application of the provisions of the Series B Preferred Stock with respect to
the rights and interests of the Corporation after the transaction, to the end
that the provisions of the Series B Preferred Stock shall be applicable after
that event, as near as reasonably may be, in relation to any shares or other
property deliverable after that event upon conversion of the Series B Preferred
Stock.
 
(2) Reclassification. If the Corporation, at any time while the Series B
Preferred Stock, or any portion thereof, remains outstanding, by
reclassification of securities or otherwise, shall change any of the securities
as to which conversion rights under the Series B Preferred Stock exist into the
same or a different number of securities of any other class or classes, the
Series B Preferred Stock shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities that were subject to the conversion rights
under the Series B Preferred Stock immediately prior to such reclassification or
other change and number of shares received upon such conversion shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 5.

5

--------------------------------------------------------------------------------


 
 
(3) Split, Subdivision or Combination of Shares. If the Corporation at any time
while the Series B Preferred Stock, or any portion thereof, remains outstanding
shall split, subdivide or combine the securities as to which conversion rights
under the Series B Preferred Stock exist, into a different number of securities
of the same class, the Conversion Price shall be proportionately decreased in
the case of a split or subdivision or proportionately increased in the case of a
combination.
 
(4) Adjustments for Dividends in Stock or Other Securities or Property. If while
the Series B Preferred Stock, or any portion hereof, remains outstanding the
holders of the securities as to which conversion rights under the Series B
Preferred Stock exist at the time shall have received, or, on or after the
record date fixed for the determination of eligible stockholders, shall have
become entitled to receive, without payment therefor, other or additional stock
or other securities or property (other than cash) of the Corporation by way of
dividend, then and in each case, the Series B Preferred Stock shall represent
the right to acquire upon conversion, in addition to the number of shares of the
security receivable upon conversion of the Series B Preferred Stock, and without
payment of any additional consideration therefor, the amount of such other or
additional stock or other securities or property (other than cash) of the
Corporation that such holder would hold on the date of such conversion had it
been the holder of record of the security receivable upon conversion of the
Series B Preferred Stock on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such conversion,
retained such shares and/or all other additional stock, other securities or
property as aforesaid during such period, giving effect to all adjustments
called for during such period by the provisions of this Section 5.
 
(c) Each share of Series B Convertible Preferred Stock outstanding on the
Mandatory Conversion Date (as defined herein) shall automatically and without
any action on the part of the holder thereof, convert into that number of fully
paid and nonassessable shares of Common Stock determined by dividing the
Original Issue Price by the Conversion Price in effect at the time of
conversion. The term "Mandatory Conversion Date" is the date, if any, on which
(i) the average of the Closing Prices of the Corporation’s Common Stock over 20
consecutive trading days equals or exceeds $0.75 per share; and (ii) the shares
of Common Stock issuable upon conversion of the Series B Preferred Stock are
either subject to an effective registration statement permitting the public
resale of such shares under the Securities Act of 1933, as amended (the “Act”),
or transferable pursuant to Rule 144(k) promulgated under the Act. On the
Mandatory Conversion Date, the outstanding shares of Series B Convertible
Preferred Stock shall be converted automatically without any further action by
the holders of such shares and whether or not the certificates representing such
shares are surrendered to the Corporation or its transfer agent; provided,
however, that the Corporation shall not be obligated to issue certificates
evidencing the shares of Common Stock issuable upon conversion of any shares of
Series B Convertible Preferred Stock unless certificates evidencing such shares
of Series B Convertible Preferred Stock are either delivered to the Corporation
or the holder notifies the Corporation that such certificates have been lost,
stolen, or destroyed, and executes an agreement satisfactory to the Corporation
to indemnify the Corporation from any loss incurred by it in connection
therewith. Upon the occurrence of the automatic conversion of the Series B
Convertible Preferred Stock pursuant to this Section 5(c), the holders of the
Series B Convertible Preferred Stock shall surrender the certificates
representing the Series B Convertible Preferred Stock for which the Mandatory
Conversion Date has occurred to the Corporation and the Corporation shall
deliver the shares of Common Stock issuable upon such conversion as soon as
practicable following the holder's delivery of the applicable certificates for
the Series B Convertible Preferred Stock within three (3) business days
following the date on which the Corporation receives the applicable certificates
for the Series B Convertible Preferred Stock from the holder.

6

--------------------------------------------------------------------------------




6. Reports as to Adjustments. Whenever the Conversion Price or the kind of
securities or other property into which each share of Series B Preferred Stock
is convertible is adjusted as provided in Section 5 hereof, the Corporation
shall promptly mail to the holders of record of the outstanding shares of Series
B Preferred Stock at their respective addresses as the same shall appear in the
Corporation's stock records a notice stating that the Conversion Price has been
adjusted and setting forth the new Conversion Price (or describing the new
securities, cash or other property into which each share of Series B Preferred
Stock is convertible as a result of such adjustment), a brief statement of the
facts requiring such adjustment and the computation thereof, and when such
adjustment became effective.
 
7. No Re-issuance of Preferred Stock. No share or shares of Series B Preferred
Stock acquired by the Corporation by reason of redemption, purchase, conversion
or otherwise shall be reissued, and all such shares shall be canceled, retired
and eliminated from the shares which the Corporation shall be authorized to
issue.


SECOND: That such determination of the designation, preferences and the
relative, participating, optional or other rights, and the qualifications,
limitations or restrictions thereof, relating to the Series B Preferred Stock,
was duly made by the Board of Directors pursuant to the provisions of the
Articles of Incorporation of the Corporation, and in accordance with the
provisions of Section 7-106-102 of the Colorado Business Corporation Act.


IN WITNESS WHEREOF, the Corporation has caused this Designation to be executed
this ______ day of April, 2006.
 

        STELLAR TECHNOLOGIES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Mark Sampson
Title: President

    
7

--------------------------------------------------------------------------------



Exhibit B


WARRANT NO.: 2006 UNIT- [_________]


FORM OF WARRANT TO PURCHASE COMMON STOCK
OF STELLAR TECHNOLOGIES, INC.


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


This WARRANT (“Warrant”) is to verify that, FOR VALUE RECEIVED,
[_____________________________] (“Holder”) is entitled to purchase, subject to
the terms and conditions hereof, from STELLAR TECHNOLOGIES, INC., a Colorado
corporation (the “Company”), [_____________] shares of common stock, $.001 par
value per share, of the Company (the “Common Stock”), at any time during the
period commencing at 9:00 a.m., Eastern Standard Time on the date hereof (the
“Commencement Date”) and ending at 5:00 p.m. Eastern Standard Time on the third
(3rd) anniversary of the Commencement Date (the “Termination Date”), at an
exercise price (the “Exercise Price”) of $.40 per share of Common Stock. The
number of shares of Common Stock purchasable upon exercise of this Warrant and
the Exercise Price per share shall be subject to adjustment from time to time
upon the occurrence of certain events as set forth below.
 
The shares of Common Stock or any other shares or other units of stock or other
securities or property, or any combination thereof, then receivable upon
exercise of this Warrant, as adjusted from time to time, are sometimes referred
to hereinafter as “Exercise Shares.” The exercise price per share as from time
to time in effect is referred to hereinafter as the “Exercise Price.”
 
1. Exercise of Warrant; Issuance of Exercise Shares.


(a) Exercise of Warrant. Subject to the terms hereof, the purchase rights
represented by this Warrant are exercisable by the Holder in whole or in part,
at any time, or from time to time, by the surrender of this Warrant and the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) accompanied by payment of the
Exercise Price in full either: (i) in cash or by bank or certified check for the
Exercise Shares with respect to which this Warrant is exercised; (ii) by
delivery to the Company of shares of the Company's Common Stock having a Fair
Market Value (as defined below) equal to the aggregate Exercise Price of the
Exercise Shares being purchased that Holder is the record and beneficial owner
of and that have been held by the Holder for at least six (6) months; (iii)
provided that the sale of the Exercise Shares are covered by an effective
registration statement, by delivering to the Company a Notice of Exercise
together with an irrevocable direction to a broker-dealer registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to sell a
sufficient portion of the Exercise Shares and deliver the sales proceeds
directly to the Company to pay the Exercise Price; or (iv) by any combination of
the procedures set forth in subsections (i), (ii) and (iii) of this Section
1(a). For the purposes of this Section 1(a), “Fair Market Value” shall be an
amount equal to the average of the Current Market Value (as defined below) for
the ten (10) days preceding the Company’s receipt of the duly executed Notice of
Exercise form attached hereto as Appendix A.


--------------------------------------------------------------------------------




In the event that this Warrant shall be duly exercised in part prior to the
Termination Date, the Company shall issue a new Warrant or Warrants of like
tenor evidencing the rights of the Holder thereof to purchase the balance of the
Exercise Shares purchasable under the Warrant so surrendered that shall not have
been purchased.
 
(b) Issuance of Exercise Shares: Delivery of Warrant Certificate. The Company
shall, within ten (10) business days or as soon thereafter as is practicable of
the exercise of this Warrant, issue in the name of and cause to be delivered to
the Holder one or more certificates representing the Exercise Shares to which
the Holder shall be entitled upon such exercise under the terms hereof. Such
certificate or certificates shall be deemed to have been issued and the Holder
shall be deemed to have become the record holder of the Exercise Shares as of
the date of the due exercise of this Warrant.
 
(c) Exercise Shares Fully Paid and Non-assessable. The Company agrees and
covenants that all Exercise Shares issuable upon the due exercise of the Warrant
represented by this Warrant certificate (“Warrant Certificate”) will, upon
issuance and payment therefor in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable and free and clear of
all taxes (other than taxes which, pursuant to Section 2 hereof, the Company
shall not be obligated to pay) or liens, charges, and security interests created
by the Company with respect to the issuance thereof.
 
(d) Reservation of Exercise Shares. The Company covenants that during the term
that this Warrant is exercisable, the Company will reserve from its authorized
and unissued Common Stock a sufficient number of shares to provide for the
issuance of the Exercise Shares upon the exercise of this Warrant, and from time
to time will take all steps necessary to amend its certificate of incorporation
to provide sufficient reserves of shares of Common Stock issuable upon the
exercise of the Warrant.
 
(e) Fractional Shares. The Company shall not be required to issue fractional
shares of capital stock upon the exercise of this Warrant or to deliver Warrant
Certificates that evidence fractional shares of capital stock. In the event that
any fraction of an Exercise Share would, except for the provisions of this
subsection (e), be issuable upon the exercise of this Warrant, the Company shall
pay to the Holder exercising the Warrant an amount in cash equal to such
fraction multiplied by the Current Market Value of the Exercise Share on the
last business day prior to the date on which this Warrant is exercised. For
purposes of this subsection (e), the “Current Market Value” for any day shall be
determined as follows:

2

--------------------------------------------------------------------------------


 
(i) if the Exercise Shares are traded in the over-the-counter market and not on
any national securities exchange and not on the NASDAQ National Market System or
NASDAQ Small Cap Market (together, the “NASDAQ Reporting System”), the average
of the mean between the last bid and asked prices per share, as reported by the
National Quotation Bureau, Inc., or an equivalent generally accepted reporting
service, or if not so reported, the average of the closing bid and asked prices
for an Exercise Share as furnished to the Company by any member of the National
Association of Securities Dealers, Inc., selected by the Company for that
purpose; or
 
(ii) if the Exercise Shares are listed or traded on a national securities
exchange or the NASDAQ Reporting System, the closing price on the principal
national securities exchange on which they are so listed or traded, on the
NASDAQ Reporting System, as the case may be, on the last business day prior to
the date of the exercise of this Warrant. The closing price referred to in this
clause (ii) shall be the last reported sales price or, in case no such reported
sale takes place on such day, the average of the reported closing bid and asked
prices, in either case on the national securities exchange on which the Exercise
Shares are then listed or in the NASDAQ Reporting System; or
 
(iii) if no such closing price or closing bid and asked prices are available, as
determined in any reasonable manner as may be prescribed by the Board of
Directors of the Company.
 
2. Payment of Taxes.


(a) Stamp Taxes. The Company will pay all documentary stamp taxes, if any,
attributable to the initial issuance of Exercise Shares upon the exercise of
this Warrant; provided, however, that the Company shall not be required to pay
any tax or taxes which may be payable in respect of any transfer involved in the
issue of any Warrant Certificates or any certificates for Exercise Shares in a
name other than that of the Holder of a Warrant Certificate surrendered upon the
exercise of a Warrant, and the Company shall not be required to issue or deliver
such certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.


(b) Withholding. The Holder shall pay to the Company, or make arrangements
satisfactory to the Company regarding payment of, any federal, state, local
and/or payroll taxes of any kind required by law to be withheld with respect to
the grant of this Warrant or the issuance of the Exercise Shares. The Company
may, to the extent permitted by law, deduct any such taxes from any payment of
any kind otherwise due to the Holder whether or not pursuant to this Warrant.
The Holder may elect, with the consent of the Company, to have such tax
withholding obligation satisfied, in whole or in part, by: (i) authorizing the
Company to withhold from the Exercise Shares a number of shares of Common Stock
having an aggregate Fair Market Value that would satisfy the minimum withholding
amount due, or (ii) delivering to the Company a number of shares of Common Stock
of which the Holder is the record and beneficial owner and that have been held
by the Holder for at least six (6) months with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due. The Company may require
that any fractional share amount be settled in cash. For the purposes of this
Section 2, Fair Market Value shall be determined as of the date on which the
amount of tax to be withheld is determined.

3

--------------------------------------------------------------------------------


 
3. Mutilated or Missing Warrant Certificates. In case any Warrant shall be
mutilated, lost, stolen or destroyed, the Company may in its discretion issue,
in exchange and substitution for and upon cancellation of the mutilated Warrant,
or in lieu of and in substitution for the Warrant lost, stolen or destroyed, a
new Warrant or Warrants of like tenor and in the same aggregate denomination,
but only (i) in the case of loss, theft or destruction, upon receipt of evidence
satisfactory to the Company of such loss, theft or destruction of such Warrant
and indemnity or bond, if requested, also satisfactory to them and (ii) in the
case of mutilation, upon surrender of the mutilated Warrant. Applicants for such
substitute Warrants shall also comply with such other reasonable regulations and
pay such other reasonable charges as the Company or its counsel may prescribe.


4. Rights of Holder. The Holder shall not, by virtue of anything contained in
this Warrant or otherwise, be entitled to any right whatsoever, either in law or
equity, of a stockholder of the Company, including without limitation, the right
to receive dividends or to vote or to consent or to receive notice as a
shareholder in respect of the meetings of shareholders or the election of
directors of the Company or any other matter.


5. Registration of Transfers and Exchanges. The Warrant shall be transferable,
subject to the provisions of Section 7 hereof, only upon the books of the
Company, if any, to be maintained by it for that purpose, upon surrender of the
Warrant Certificate to the Company at its principal office accompanied (if so
required by the Company) by a written instrument or instruments of transfer in
form satisfactory to the Company and duly executed by the Holder thereof or by
the duly appointed legal representative thereof or by a duly authorized attorney
and upon payment of any necessary transfer tax or other governmental charge
imposed upon such transfer. In all cases of transfer by an attorney, the
original letter of attorney, duly approved, or an official copy thereof, duly
certified, shall be deposited and remain with the Company. In case of transfer
by executors, administrators, guardians or other legal representatives, duly
authenticated evidence of their authority shall be produced, and may be required
to be deposited and remain with the Company in its discretion. Upon any such
registration of transfer, a new Warrant shall be issued to the transferee named
in such instrument of transfer, and the surrendered Warrant shall be canceled by
the Company.


Any Warrant may be exchanged, at the option of the Holder thereof and without
change, when surrendered to the Company at its principal office, or at the
office of its transfer agent, if any, for another Warrant or other Warrants of
like tenor and representing in the aggregate the right to purchase from the
Company a like number and kind of Exercise Shares as the Warrant surrendered for
exchange or transfer, and the Warrant so surrendered shall be canceled by the
Company or transfer agent, as the case may be.
 
6. Adjustment of Exercise Shares and Exercise Price. The Exercise Price and the
number and kind of Exercise Shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the happening of certain
events as hereinafter provided. The Exercise Price in effect at any time and the
number and kind of securities purchasable upon exercise of each Warrant shall be
subject to adjustment as follows:

4

--------------------------------------------------------------------------------




(a) In case of any consolidation or merger of the Company with another
corporation (other than a merger with another corporation in which the Company
is the surviving corporation and which does not result in any reclassification
or change — other than a change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision or
combination — of outstanding Common Stock issuable upon such exercise), the
rights of the Holder of this Warrant shall be adjusted in the manner described
below:
 
(i) In the event that the Company is the surviving corporation or is merged into
a wholly owned subsidiary for the purpose of incorporating the Company in a
different jurisdiction, this Warrant shall, without payment of additional
consideration therefor, be deemed modified so as to provide that the Holder of
this Warrant, upon the exercise thereof, shall procure, in lieu of each share of
Common Stock theretofore issuable upon such exercise, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change, consolidation or merger by the holder of each share of
Common Stock, had exercise of this Warrant occurred immediately prior to
such reclassification, change, consolidation or merger. This Warrant (as
adjusted) shall be deemed to provide for further adjustments that shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 6. The provisions of this clause (i) shall similarly apply to successive
reclassifications, changes, consolidations and mergers.
 
(ii) In the event that the Company is not the surviving corporation (except in
the case of a merger of the Company into a wholly owned subsidiary for the
purpose of incorporating the Company in a different jurisdiction), Holder shall
be given at least fifteen (15) days prior written notice of such transaction and
shall be permitted to exercise this Warrant, to the extent it is exercisable as
of the date of such notice, during this fifteen (15) day period. Upon expiration
of such fifteen (15) day period, this Warrant and all of Holder's rights
hereunder shall terminate.
 
(b) If the Company, at any time while this Warrant, or any portion thereof,
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 6.
 
(c) In case the Company shall (i) pay a dividend or make a distribution on its
shares of Common Stock in shares of Common Stock, (ii) subdivide or classify its
outstanding Common Stock into a greater number of shares, or (iii) combine or
reclassify its outstanding Common Stock into a smaller number of shares, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or of the effective date of such subdivision, combination or
reclassification, shall be proportionally adjusted so that the Holder of this
Warrant exercised after such date shall be entitled to receive the aggregate
number and kind of shares that, if this Warrant had been exercised by such
Holder immediately prior to such date, he would have owned upon such exercise
and been entitled to receive upon such dividend, subdivision, combination or
reclassification. For example, if the Company declares a 2 for 1 stock dividend
or stock split and the Exercise Price immediately prior to such event was $2.00
per share, the adjusted Exercise Price immediately after such event would be
$1.00 per share. Such adjustment shall be made successively whenever any event
listed above shall occur. Whenever the Exercise Price payable upon exercise of
each Warrant is adjusted pursuant to this subsection (c), the number of Exercise
Shares purchasable upon exercise of this Warrant shall simultaneously be
adjusted by multiplying the number of Exercise Shares initially issuable upon
exercise of this Warrant by the Exercise Price in effect on the date hereof and
dividing the product so obtained by the Exercise Price, as adjusted.

5

--------------------------------------------------------------------------------


 
(d) In the event that at any time, as a result of an adjustment made pursuant to
subsection (a), (b) or (c) above, the Holder of this Warrant thereafter shall
become entitled to receive any Exercise Shares of the Company, other than Common
Stock, thereafter the number of such other shares so receivable upon exercise of
this Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in subsections (a), (b) or (c) above.
 
(e) Irrespective of any adjustments in the Exercise Price or the number or kind
of Exercise Shares purchasable upon exercise of this Warrant, Warrants
theretofore or thereafter issued may continue to express the same price and
number and kind of shares as are stated in the similar Warrants initially
issuable pursuant to this Warrant.
 
(f)  Whenever the Exercise Price shall be adjusted as required by the provisions
of the foregoing Section 6, the Company shall forthwith file in the custody of
its Secretary or an Assistant Secretary at its principal office and with its
stock transfer agent, if any, an officer's certificate showing the adjusted
Exercise Price determined as herein provided, setting forth in reasonable detail
the facts requiring such adjustment, including a statement of the number of
additional shares of Common Stock, if any, and such other facts as shall be
necessary to show the reason for and the manner of computing such adjustment.
Each such officer's certificate shall be made available at all reasonable times
for inspection by the holder and the Company shall, forthwith after each such
adjustment, mail a copy by certified mail of such certificate to the Holder.
 
(g) All calculations under this Section 6 shall be made to the nearest cent or
to the nearest one one-hundredth (1/100th) of a share, as the case may be.
 
7. Investment Intent, Exercise Restrictions and Transfer Restrictions.
 
(a) Neither this Warrant nor any Exercise Share may be offered for sale or sold,
or otherwise transferred or sold in any transaction which would constitute a
sale thereof within the meaning of the Securities Act of 1933, as amended (the
"1933 Act"), unless (i) such security has been registered for sale under the
1933 Act and registered or qualified under applicable state securities laws
relating to the offer and sale of securities, or (ii) exemptions from the
registration requirements of the 1933 Act and the registration or qualification
requirements of all such state securities laws are available and the Company
shall have received an opinion of counsel satisfactory to the Company that the
proposed sale or other disposition of such securities may be effected without
registration under the 1933 Act and would not result in any violation of any
applicable state securities laws relating to the registration or qualification
of securities for sale, such counsel and such opinion to be satisfactory to the
Company.

6

--------------------------------------------------------------------------------


 
The Holder agrees to indemnify and hold harmless the Company against any loss,
damage, claim or liability arising from the disposition of this Warrant or any
Exercise Share held by such holder or any interest therein in violation of the
provisions of this Section 7.
 
(b) The certificates evidencing any Exercise Shares issued upon the exercise of
this Warrant shall have endorsed thereon (except to the extent that the
restrictions described in any such legend are no longer applicable) the
following legend, appropriate notations thereof will be made in the Company's
stock transfer books, and stop transfer instructions reflecting these
restrictions on transfer will be placed with the transfer agent of the Exercise
Shares.
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


 
8. Indemnification. Holder agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys' fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations, warranties, covenants or agreements made by Holder
herein, and Holder agrees that in the event of any breach of any
representations, warranties, covenants or agreements made by Holder herein, the
Company may, at its option, forthwith rescind the issuance of this Warrant to
Holder.
 
9. Registration Rights. The Holder shall be entitled to the rights and subject
to the obligations set forth in Section 6 of that certain Securities Purchase
Agreement dated on or about the date hereof  by and between the Company and the
Holder.
 
10. Notices. All notices or other communications under this Warrant shall be in
writing and shall be deemed to have been given on the day of delivery if
delivered by hand, on the fifth day after deposit in the mail if mailed by
certified mail, postage prepaid, return receipt requested, or on the next
business day after mailing if sent by a nationally recognized overnight courier
such as federal express, addressed as follows:

7

--------------------------------------------------------------------------------




If to the Company:


Stellar Technologies, Inc.
7935 Airport Pulling Road
Suite 210
Naples, FL 34109
Attention: Chief Executive Officer


with a copy to:
 
Fox Rothschild LLP
997 Lenox Drive, Building 3
Lawrenceville, NJ 08646
Attention: Vincent A. Vietti, Esquire


and to the Holder at the address of the Holder appearing on the books of the
Company or the Company's transfer agent, if any.


Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Section 10.
 
11. Supplements and Amendments. The Company may from time to time supplement or
amend this Warrant without the approval of any holders of Warrants in order to
cure any ambiguity or to correct or supplement any provision contained herein
which may be defective or inconsistent with any other provision, or to make any
other provisions in regard to matters or questions herein arising hereunder
which the Company may deem necessary or desirable and which shall not materially
adversely affect the interests of the Holder.


12. Successors and Assigns. This Warrant shall inure to the benefit of and be
binding on the respective successors, assigns and legal representatives of the
Holder and the Company.


13. Severability. If for any reason any provision, paragraph or terms of this
Warrant is held to be invalid or unenforceable, all other valid provisions
herein shall remain in full force and effect and all terms, provisions and
paragraphs of this Warrant shall be deemed to be severable.


14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Colorado shall apply to the internal corporate governance of the Company.

8

--------------------------------------------------------------------------------




15. Headings. Section and subsection headings used herein are included herein
for convenience of reference only and shall not affect the construction of this
Warrant nor constitute a part of this Warrant for any other purpose.



IN WITNESS WHEREOF, the Company has caused these presents to be duly executed as
of the ___ day of ______________, 2006.
 

        STELLAR TECHNOLOGIES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 
9

--------------------------------------------------------------------------------



APPENDIX A
NOTICE OF EXERCISE



To:
Stellar Technologies, Inc.

7935 Airport Pulling Road
Suite 210
Naples, FL 34109
 
Attention: Chief Executive Officer


(1) The undersigned hereby elects to purchase ____________ shares of Common
Stock of Stellar Technologies, Inc., a Colorado corporation, pursuant to the
terms of the attached Warrant, and tenders herewith payment of the Exercise
Price for such shares in full in accordance with the terms of the Warrant in the
following manner (please check one or more of the following choices):
 

[emptybox.gif]
In cash;

 

[emptybox.gif]
Cashless exercise through a broker; or

 

[emptybox.gif]
Delivery of previously owned shares of Common Stock.

 
(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued upon conversion hereof are being
acquired solely for the account of the undersigned, not as a nominee for any
other party, and for investment purposes only (unless such shares are subject to
resale pursuant to an effective prospectus), and that the undersigned will not
offer, sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.
 
(3) Terms not otherwise defined in this Notice of Exercise shall have the
meanings ascribed to such terms in the attached Warrant
 
(4) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned.
 

          HOLDER            

--------------------------------------------------------------------------------

(Date)
 

--------------------------------------------------------------------------------

(Signature)


--------------------------------------------------------------------------------